EXHIBIT 10.23

 

 

Description of Arrangement for Directors Fees

The table below sets forth the amount of fees payable to outside directors of
Webster Financial Corporation for their services as Directors for the period
April 2010 to April 2011. The Nominating and Corporate Governance Committee will
conduct its annual compensation review in April 2011 in connection with the
Company’s annual meeting. The Committee may decide to revise the Schedule shown
below at the meeting or at another meeting.

 

Event

  

Amount

Annual Retainer

   $32,000 ($25,000 payable in the form of shares of restricted stock pursuant
to the 2001 Directors Retainer Fees Plan, and $7,000 payable in cash)

Board Meeting Attended

   $1,200

Committee Meeting Attended

   $1,200

Telephonic Board Meeting

   $600

Telephonic Committee Meeting

   $600

Separate Webster Financial Corporation and Webster

   $2,000

Bank Board Meetings (Held on the Same Day)

  

Annual Retainer for Lead Director

   $22,500

Annual Retainer for the Chair of the Audit Committee

   $15,000   

Annual Retainer for the Chair of the Compensation Committee

   $10,000

Annual Retainer for the Chair of the Risk Committee

   $10,000

Annual Retainer for the Chair of the Nominating & Corporate Governance Committee

   $7,500